DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities:  the acronym VIT must be defined as “vacuum insulated tubing” within the claim (or its parent claim 20) in order to be positively set forth.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU’198 (RU 2672198) alone.
With respect to claim 1, RU’198 discloses a vacuum insulated tubing, comprising: an inner pipe (1) ; an outer pipe (7) concentrically arranged about the inner pipe such that an annulus (8) is defined between the inner and outer pipes; a vacuum drawn within the annulus; and a hydrocarbon-based coating (3, 4, 10) applied to at least one of an inner surface of the inner pipe or an outer surface of the outer pipe. See also Examples 1-4, and Figs. 1-3.
  	However, the reference fails to explicitly teach “to reduce a rate of hydrogen migration into the annulus” as called for in the claim.  The language “to reduce a rate…” is considered functional language within an apparatus claim. Such language is considered either intended use, desired/predicted result, or capability. The actual limitation following the statement is not considered material to the apparatus claim. Therefore, it would be considered obvious to one of ordinary skill in the art to apply the apparatus of RU’198 to reduce to reduce a rate of hydrogen migration into the annulus as desired by the user. The apparatus of RU’198 is capable of the function, and therefore would be obvious to be able to perform the function as desired by the user. 

With respect to claim 2, RU’198 teaches wherein the hydrocarbon-based coating (3, 4, 10) is selected from the group consisting of an epoxy, a paint, polyurethane, urethane, acrylic, a resin, a wax, and any combination thereof. See also Examples 1-4.

With respect to claim 3, RU’198 teaches wherein the hydrocarbon- based coating (3, 4, 10) is further applied to at least one inner wall of the annulus. See also Figs. 1-3.

With respect to claim 4, RU’198 teaches wherein the inner and outer pipes are made of a material selected from the group consisting of carbon steel, mild steel, stainless steel, any alloy thereof, and any combination thereof. See at least the abstract and Example 1.

With respect to claim 6, RU’198 teaches further comprising one or more centralizers 12 attached to the outer surface of the outer pipe. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU’198 in view of Ohrn et al. (US 6116290).
With respect to claim 5, RU’198 teaches steel pipe, but fails to explicitly teach wherein the inner and outer pipes are made of carbon steel.
Ohrn et al. teaches a system having carbon steel pipes with anti-corrosive lining in order to protect the carbon steel pipes from corrosion due to harmful well fluids. The carbon steel pipes are a type of pipe use to transport well fluids. See col. 1, lines 51-55. 
It would be considered obvious to one of ordinary skill in the art to provide the apparatus of RU’198 with carbon steel pipes in order to provide alternate steel types for transporting well fluids. 

Claim 20-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 2018/0003020) in view of RU’198.
With respect to claim 20, Frederick discloses a well system comprising: a tubing extending within a wellbore, wherein at least a portion of the tubing comprises vacuum insulated tubing ([0060] Figs. 1 and 2, claim 1). However, Frederick fails to teach the details of the VIT. 
 	RU’198 teaches a vacuum insulated tubing as shown above for the purpose of thermal control of transported fluids. It would be considered obvious to one of ordinary skill in the art to provide the system of Frederick with a VIT in view of RU’198 in order to perform a downhole well process. 

With respect to claim 21, Frederick teaches wherein the tubing is used in a thermal hydrocarbon recovery technique selected from the group consisting of steam assisted gravity drainage, expanding solvent steam assisted gravity drainage, steam flooding, steam drive, cyclic steam stimulation, liquid addition to steam for enhancing recovery with cyclic steam stimulation, heated light hydrocarbon injection, vapor extraction, heated vapor extraction, cyclic solvent processing, thermal-solvent injection, geothermal, and any combination thereof (claim 1). 
With respect to claim 22, RU’198 teaches wherein the hydrocarbon-based coating (3, 4, 10) is further applied to at least one inner wall of the annulus. See also Figs. 1-3.

With respect to claim 23, RU’198 teaches wherein the inner and outer pipes are made of a material selected from the group consisting of carbon steel, mild steel, stainless steel, any alloy thereof, and any combination thereof. See at least the abstract and Example 1.

With respect to claim 25, RU’198 teaches wherein the hydrocarbon-based coating (3, 4, 10) is selected from the group consisting of an epoxy, a paint, polyurethane, urethane, acrylic, a resin, a wax, and any combination thereof. See also Examples 1-4.

With respect to claim 26, the combination of Frederick in view of RU’198 teaches wherein the wellbore is an injector wellbore and the tubing is an injector tubing used in a steam assisted gravity drainage application, the well system further comprising: a production wellbore extending from the surface location and having a portion extending parallel to and vertically offset from a corresponding portion of the injection wellbore; a production tubing extending within the production wellbore, wherein at least a portion of the production tubing comprises VIT comprising: a production inner pipe and a production outer pipe concentrically arranged such that an annulus is defined between the production inner and outer pipes; a vacuum drawn within the annulus defined between the production inner and outer pipes; and the hydrocarbon-based coating applied to at least one of a surface of the production inner pipe or a surface of the production outer pipe. See Frederick ([0060] Figs. 1 and 2, claim 1. See RU’198 for details of the VIT in Examples 1-4, and Figs. 1-3.

With respect to claim 27, RU’198 teaches further comprising one or more centralizers 12 attached to the outer surface of the outer pipe. 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 205063842 teaches a paint-coated insulated pipe system. 
CN 205135442 teaches a SAGD system with insulated pipes. 
CN 109630033 teaches an aluminum hydrogen-resistant coating for pipes.
CN 109630034 teaches a zinc hydrogen-resistant coating for pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        5/5/2022